Title: To James Madison from the Mississippi Territorial Legislature, 19 November 1812 (Abstract)
From: Mississippi Territorial Legislature
To: Madison, James


19 November 1812. “Resolved … That the Conduct of the General Government in declaring war against the Kingdoms of Great Britain and Ireland and their dependencies has met with their warmest approbation.
“Resolved that We will support the Administration of the General Government in a vigorous prosecution of the war to the utmost of our abilities so as to produce the most efficient result, a glorious and honorable peace.”
